      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 1 of 20




 1   Christian Schreiber (Bar No. 245597)
     christian@osclegal.com
 2
     OLIVIER SCHREIBER & CHAO LLP
 3   201 Filbert Street, Suite 201
     San Francisco, California 94133
 4   Tel: (415) 484-0980
     Fax: (415) 658-7758
 5

 6   Elliot Conn (Bar No. 279920)
     elliot@connlawpc.com
 7   CONN LAW, PC
     354 Pine St., 5th Floor
 8   Tel: (415) 417-2780
     Fax: (415) 358-4941
 9

10   Attorneys for Plaintiff Jeremy Stanfield
     and the Proposed Class
11

12                               UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15
                                                  Case No. 3:20-cv-07000-WHA
16
      JEREMY STANFIELD, on behalf of              CLASS ACTION
17    himself and all others similarly situated
                                                  FIRST AMENDED COMPLAINT FOR
18           Plaintiff,                           VIOLATIONS OF:
19
                     v.                              1. DATING SERVICES CONTRACT
20                                                      ACT, CIV. CODE § 1694, ET SEQ.
      TAWKIFY, INC.,                                 2. UNFAIR COMPETITION LAW, BUS.
21                                                      & PROF. CODE § 17200, ET SEQ.
             Defendants.                             3. CONSUMERS LEGAL REMEDIES
22
                                                        ACT, CIV. CODE § 1750, ET SEQ.
23
                                                  DEMAND FOR JURY TRIAL
24

25

26

27

28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                        Case No. 3-20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 2 of 20




 1          Plaintiff JEREMY STANFIELD (“Plaintiff”), on behalf of himself and all others similarly

 2   situated, hereby alleges as follows against Defendant TAWKIFY, INC. (“Defendant” or

 3   “Tawkify”):

 4                                   PRELIMINARY STATEMENT

 5          1.      The Dating Services Contract Act, Cal. Civ. Code section 1694, et seq. (“DSCA”

 6   or the “Act”) is a non-waivable consumer protection statute designed to protect the rights of

 7   consumers who use a business for dating, matrimonial, or social referral services.

 8          2.      The DSCA was passed in 1988 in response to the proliferation of businesses
 9   offering to assist consumers with purported “matchmaking” expertise. The Act was amended in
10   2017 as the number of online dating services and mobile phone-based “social applications”
11   sharply increased. Among its purposes, the DSCA ensures that consumers are provided with
12   adequate disclosures, including the right to revoke an offer or cancel the dating service.
13          3.      Defendant Tawkify claims to offer a “concierge, curated date experience.” It
14   promises consumers access to a “Romance Rolodex” of more than 500,000 possible matches, and
15   its website claims, “Tawkify is a matchmaking company, not a ‘dating site’.” It charged some
16   customers, including Plaintiff, $3,700 for six dates (approximately $600 per date) that are
17   organized and planned by its “love experts.” Customers pay for each date they go on, which
18   creates a perverse incentive to ensure that the first “matches” are unsuccessful.

19          4.      In reality, Tawkify misrepresents its services to the lovelorn, and its

20   “matchmakers” are merely high-pressure salespeople who earn commissions for selling high-

21   priced dates and ensuring customers go on all their dates. In violation of the DSCA, Tawkify does

22   not provide consumers with the adequate right of cancellation or revocation.

23          5.      This is a class action case to halt Tawkify’s unlawful practices, including its

24   violations of the DSCA, Unfair Competition Law, Cal. Business & Professions Code section

25   17200, et seq. (“UCL”), and the Consumers Legal Remedies Act, Cal. Civ. Code section 1750, et

26   seq. (“CLRA”) Plaintiff seeks treble damages, restitution, declaratory and injunctive relief, and

27   attorneys’ fees and costs on behalf of all consumers in the United States who have paid Defendant

28                                                     1
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                        Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 3 of 20




 1   Tawkify for matchmaking or dating services at any time since four years prior to the filing of this

 2   action through the date of judgment (the “Class”).

 3                                              THE PARTIES

 4          6.      Plaintiff Jeremy Stanfield is an individual over the age of 18 who, at all relevant

 5   times has resided in Chino, California.

 6          7.      Defendant Tawkify, Inc. is a Delaware corporation with its corporate headquarters

 7   and principal place of business at 330 Townsend Street in San Francisco, California.

 8                                     JURISDICTION AND VENUE
 9          8.      This Court has personal jurisdiction over Defendant because it conducts business

10   in this County and District, the unlawful conduct arises under California law, and Defendant

11   directed and committed certain of the unlawful acts alleged herein in this County and District.

12          9.      On October 7, 2020 Defendant removed this matter to this Court on the basis of

13   original jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2). Dkt.

14   1. Plaintiff does not admit that removal or CAFA jurisdiction are proper.

15          10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

16   part of the events or omissions giving rise to the claims in this case occurred in this District.

17                                                  FACTS

18          11.     Defendant is an online dating service provider. Tawkify’s website states that the

19   services it provides “are less expensive than traditional matchmaking firms with no scary

20   contracts to sign.”

21          12.     Defendant boasts that its customers will benefit from the company’s “Romance

22   Rolodex,” which is states “is 500K+ strong and growing like wildfire.”

23          13.     In or around June 2020, Plaintiff came across an advertisement for Tawkify on

24   Facebook. He made an online inquiry, and was contacted by one of Tawkify’s salespeople, whom

25   the company tout as “expert matchmakers.”

26          14.     Plaintiff was asked to purchase a package of six dates. Plaintiff ultimately ended

27   up texting with the Tawkify salesperson on a Friday afternoon. The salesperson aggressively

28                                                      2
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                         Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 4 of 20




 1   urged Plaintiff to complete his purchase on the same day and acknowledged that her high-

 2   pressure tactics were “unprofessional.”

 3          15.     On June 29, 2020, Plaintiff purchased a six-date package for $3,700 and

 4   electronically signed a “Client Agreement,” which is attached to this Complaint as Exhibit A. He

 5   was “approved” one day later.

 6          16.     The “Client Agreement” incorporated, by reference, Tawkify’s “Refund Policy,”

 7   which provides:

 8          For approved clients, prorated payment for a minimum of three match cycles is
 9          retained in all cases, after which clients can request a prorated refund of any
            unstarted match cycles . . .
10
            Problematic lack of availability or poor date behavior on the client’s part can
11          negatively impact our ability to perform services and may, therefore, result in
            early termination of the client's package without refund. . . .
12

13          Approved refunds may take 60 days to post.
            17.     According to Tawkify’s website, “Every client works one-on-one with their own
14
     dedicated matchmaker. We perform extensive match recruiting on your behalf, plan the dates for
15
     all of your introductions, provide feedback before and after every date. And every match is
16
     guaranteed – no smoke and mirrors here.”
17
            18.     Plaintiff was asked to fill out a personal profile, and to describe himself and the
18
     type of woman with whom he sought a match. Plaintiff spoke to his “matchmaker” on or about
19
     July 7. Plaintiff’s “matchmaker” asked him to describe the type of woman he was seeking to date;
20
     Plaintiff engaged in a back and forth dialogue with the Tawkify “matchmaker” about his profile
21
     and his preferences for a date.
22
            19.     The “matchmaker” ignored all of Plaintiff’s preferences in setting up the first date
23
     on July 11. At the conclusion of the date, Plaintiff contacted the matchmaker on July 12 to
24
     complain and Plaintiff was given a refund credit back to his account for the poor match.
25

26

27

28                                                     3
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                        Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 5 of 20




 1           20.     Plaintiff’s second date on July 14 was equally incompatible. Again, at the

 2   conclusion of the date, Plaintiff contacted the matchmaker to complain and was again given a

 3   refund credit back to his account for the poor match.

 4           21.     Plaintiff’s complaints were mishandled. Tawkify representatives were late to

 5   appointments they scheduled, and Plaintiff notified Tawkify by email on July 17, 2020 and again

 6   the following day that he wanted to cancel his contract and wanted a full refund of the $3,700 that

 7   he had paid. At the time of cancellation, Plaintiff had a credit for all six matches and was entitled

 8   to receive a full refund.
 9           22.     On July 22, 2020, Tawkify informed Plaintiff that “Your refund has been
10   submitted to Accounting. Once your refund is cleared it takes 45-60 days for processing and will
11   be returned to the card used for purchase.”
12           23.     Plaintiff complained about the delay and on July 28, 2020 was told by Tawkify
13   that “I've reached out to Accounting asking them to prioritize your refund based on your
14   experience. They let me know there's a chance they can get it out in the next three weeks or less.”
15           24.     On August 1, 2020, Plaintiff received a partial refund of $1,900. As of the date of
16   the filing of the complaint in this matter, Plaintiff had not received the remaining $1,800 owed.
17                               THE DATING SERVICES CONTRACT ACT

18           25.     The DSCA broadly applies to any “dating service contract,” that is, “any contract

19   with any organization that offers dating, matrimonial, or social referral services by any of the

20   following means: (1) An exchange of names, telephone numbers, addresses, and statistics. (2) A

21   photograph or video selection process. (3) Personal introductions provided by the organization at

22   its place of business. (4) A social environment provided by the organization intended primarily as

23   an alternative to other singles' bars or club-type environments.” Cal. Civ. Code § 1694(a).

24           26.     In 2017, the DSCA was amended to include application to “online dating

25   [services],” defined as, “any person or organization engaged in the business of offering dating,

26   matrimonial, or social referral services online, where the services are offered primarily online,

27   such as by means of an Internet Web site or a mobile application.” Cal. Civ. Code § 1694(b).

28                                                     4
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 6 of 20




 1          27.     The DSCA gives buyers the right to cancel a dating service contract or offer and

 2   receive a full refund, until midnight of the third business day after the day on which the buyer

 3   signs an agreement or offer to purchase those services. Cal. Civ. Code § 1694.1(a).

 4          28.     The right to cancel must be set forth in the underlying contract, which must be in

 5   writing, and in the case of an electronic dating service contract, may be an electronic writing

 6   made available for viewing online. Cal. Civ. Code § 1694.2(a).

 7          29.     A copy of the contract must be provided to the buyer at the time he or she signs the

 8   contract, but online dating services shall not be required to provide a copy of the contract if “(1)
 9   the contract is available through a direct link that is provided in a clear and conspicuous manner
10   on the Internet Web site page where the buyer provides consent to the agreement and, (2) upon
11   request by the buyer, the online dating service provides a PDF format or retainable digital copy of
12   the contract.” Cal. Civ. Code § 1694.2(a).
13          30.     Online dating services contract must contain the following conspicuous statement:
14          You, the buyer, may cancel this agreement, without any penalty or obligation, at
            any time prior to midnight of the original contract seller's third business day
15          following the date of this contract, excluding Sundays and holidays. To cancel
16          this agreement, mail or deliver a signed and dated notice, or send a telegram
            which states that you, the buyer, are canceling this agreement, or words of similar
17          effect. This notice shall be sent to:

18          _______________________________________________________

19          (Name of the business that sold you the contract)

20          _______________________________________________________
            (Address of the business that sold you the contract)
21

22          Cal. Civ. Code § 1694.2(b)

23          31.     This statement must either be on the face of the dating services contract, in close

24   proximity to the space reserved for the signature of the buyer, and in at least 10-point boldface

25   type; or for an online dating service contract may be included in a clear and conspicuous manner

26   in a stand-alone first paragraph of the contract. Cal. Civ. Code § 1694.2(b)(1), (2).

27

28                                                     5
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                         Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 7 of 20




 1          32.     Dating service contracts must contain on the first page, in a type size no smaller

 2   than that generally used in the body of the document, the name and address of the dating service

 3   operator to which the notice of cancellation is to be mailed, and the date the buyer signed the

 4   contract. Cal. Civ. Code § 1694.2(c)(1). In the case of an online dating service contract, the name

 5   of the dating service operator and the email address that can be used for cancellation may appear

 6   in the first paragraph of the contract. Cal. Civ. Code § 1694.2(c)(2)

 7          33.     Every dating service contract must contain language providing that “[i]f by reason

 8   of death or disability the buyer is unable to receive all services for which the buyer has contracted,
 9   the buyer and the buyer's estate may elect to be relieved of the obligation to make payments for
10   services other than those received before death or the onset of disability,” except that “[i]f the
11   physician determines that the duration of the disability will be less than six months, the seller may
12   extend the term of the contract for a period of six months at no additional charge to the buyer in
13   lieu of cancellation.” Cal. Civ. Code §§ 1694.3(a)(1),(4). Dating service contracts must contain
14   language providing that “[i]f the buyer has prepaid any amount for services, so much of the
15   amount prepaid that is allocable to services that the buyer has not received shall be promptly
16   refunded to the buyer or his or her representative.”
17          34.     Any dating service contract that does not comply with the DSCA is void and
18   unenforceable. Cal. Civ. Code §1694.4(a)

19          35.     Any contract for dating services entered into under willful and fraudulent or

20   misleading information or advertisements of the seller is void and unenforceable. Cal. Civ. Code

21   § 1694.4(b)

22          36.     If a dating service contract is not in compliance with the DSCA, the buyer may, at

23   any time, cancel the contract. Cal. Civ. Code § 1694.2(e)

24          37.     Upon cancellation, the buyer shall be entitled to receive a refund or refund credit

25   of that portion of the cash price as is allocable to the services not actually received by the buyer.

26   Civ. Code § 1694.4(d). And all refunds must be made within 10 days of receipt of the notice of

27   cancellation. Civ. Code § 1694.1(e).

28                                                      6
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                         Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 8 of 20




 1                                   CLASS ACTION ALLEGATIONS

 2           38.     Plaintiff brings this class action for violations of the Dating Services Contract Act,

 3   Cal. Civ. Code section 1694, et seq. (“DSCA”), the Unfair Competition Law, Bus. & Prof. Code

 4   section 17200, et seq. (“UCL”), and Consumers Legal Remedies Act, Civ. Code section 1750, et

 5   seq. (“CLRA”) and pursuant to Fed. R. Civ. Proc. 23, on behalf of the following Class:

 6           All consumers in the United States who have paid Defendant Tawkify for

 7           matchmaking or dating services at any time since four years prior to the filing

 8           of this action through the date of judgment (the “Class”).
 9           39.     This action may properly be maintained as a class action pursuant to Fed. R. Civ.
10   Proc. 23(a), (b)(2), (b)(3), and/or (c)(4).
11           40.     Numerosity. The Class is so numerous that joinder of all members is

12   impracticable. Plaintiff is informed and believes, and on that basis alleges, that during the Class

13   period there are thousands of individuals who satisfy the definition of the Class.

14           41.     Ascertainability. The identity of Class members is ascertainable through Tawkify’s

15   records or by public notice.

16           42.     Community of Interest.

17                           a.      Typicality. Plaintiff’s claims are typical of Class members’ claims.

18   Plaintiff, like other Class members, was subjected to Tawkify’s policies and practices that

19   violated California law. Plaintiff paid Tawkify for services, cancelled his contract and did not

20   receive a complete refund. Plaintiff’s claims were and are typical of those of the Class members.

21                           b.      Adequacy. Plaintiff will fairly and adequately represent and protect

22   the interests of the Class members. Plaintiff’s counsel are experienced in complex consumer class

23   actions and will fairly and adequately represent and protect the interests of the Class members.

24                           c.      Predominance. Common questions of law and fact exist as to

25   members of the Class that predominate over any individualized questions, including the

26   following:

27                   •       Whether Tawkify’s dating services contracts failed to include the following

28                                                      7
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case No. 3:20-cv-07000-WHA
      Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 9 of 20




 1                          statement: “You, the buyer, may cancel this agreement, without any penalty

 2                          or obligation, at any time prior to midnight of the original contract seller’s

 3                          third business day following the date of this contract, excluding Sundays

 4                          and holidays. To cancel this agreement, mail or deliver a signed and dated

 5                          notice, or send a telegram which states that you, the buyer, are canceling

 6                          this agreement, or words of similar effect.”

 7                  •       Whether Tawkify’s dating services contracts failed to contain the language
 8                          required by Cal. Civ. Code section 1694.3(a).
 9                  •       Whether Tawkify violated the DSCA;
10
                    •       Whether Tawkify violated the UCL;
11
                    •       Whether Tawkify violated the CLRA;
12
                    •       Whether Plaintiff and the Class are entitled to injunctive relief;
13
                    •       The proper measure of damages sustained by members of the Class.
14
            43.     Superiority. Class treatment would benefit the courts and Class members.
15
     Certification of the Class would provide substantial benefits to the courts and Class members. The
16
     damages suffered by individual Class members are relatively small compared to the significant
17
     expense and burden of individual prosecution of this litigation. In addition, class certification will
18
     obviate the need for unduly duplicative litigation which might result in inconsistent judgments
19
     about Tawkify’s practices.
20
                                       FIRST CAUSE OF ACTION
21
                              By Plaintiff and the Class Against Defendant
22                            Violations of the Dating Services Contract Act
                                      (Cal. Civ. Code § 1694, et seq.)
23
            44.     Plaintiff incorporates each of the foregoing paragraphs as though fully set forth
24
     herein, and further alleges as follows.
25
            45.     The Dating Services Contract Act, Cal. Civ. Code section 1694, et seq., governs a
26
     consumer’s rights under “any contract with any organization that offers dating, matrimonial, or
27

28                                                     8
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 10 of 20




 1   social referral services by” a variety of means, including an exchange of names, telephone

 2   numbers, addresses, and statistics,” and “personal introductions provided by the organization.”

 3             46.    Defendant is an “online dating service” as that term is defined under Cal. Civ.

 4   Code section 1694(b) in that it is an organization engaged in the business of offering dating,

 5   matrimonial, or social referral services online, where the services are offered primarily online,

 6   such as by means of an Internet Web site or a mobile application.

 7             47.    Defendant’s “Client Agreement,” and the “Tawkify Refund Policy” are “dating

 8   service contracts” as that term is defined in Cal. Civ. Code section 1694(a) in that they are
 9   contracts with an organization that offers dating, matrimonial, or social referral services.
10             48.    Defendant has systematically violated, and continues to systematically violate Cal.
11   Civ. Code section 1694.1 by failing to allow Plaintiff and the members of the Class to cancel their
12   dating service contracts, until midnight of the third business day after the day on which the buyer
13   signs an agreement or offer to purchase those services. Per Tawkify’s Refund Policy, if Tawkify
14   customers cancel, a “prorated payment for a minimum of three match cycles is retained in all
15   cases.”
16             49.    Defendant has systematically violated, and continues to systematically violate Cal.
17   Civ. Code section 1694.2(b) by failing to provide Plaintiff and the members of the Class with
18   contracts that contain in a clear and conspicuous manner in a stand-alone first paragraph of the

19   contract, the following statement:

20             You, the buyer, may cancel this agreement, without any penalty or obligation, at
               any time prior to midnight of the original contract seller's third business day
21             following the date of this contract, excluding Sundays and holidays. To cancel
22             this agreement, mail or deliver a signed and dated notice, or send a telegram
               which states that you, the buyer, are canceling this agreement, or words of similar
23             effect. This notice shall be sent to:

24             _______________________________________________________

25             (Name of the business that sold you the contract)

26             _______________________________________________________
               (Address of the business that sold you the contract)
27

28                                                      9
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 11 of 20




 1          50.       Defendant has systematically violated, and continues to systematically violate Cal.

 2   Civ. Code section 1694.2(c) by failing to provide Plaintiff and the members of the Class with

 3   contracts that provide, in the first paragraph of the contract, the name of the dating service

 4   operator and the email address that can be used for cancellation.

 5          51.       Defendant has systematically violated, and continues to systematically violate, Cal.

 6   Civ. Code section 1694.3(a) by failing to provide Plaintiff and the members of the Class with

 7   contracts that contain the required language related to the buyer’s death or disability.

 8          52.       Pursuant to Cal. Civ. Code section 1694.4(a), because Defendant has systemically
 9   violated, and continues to systemically the DSCA, its dating service contracts are void and
10   unenforceable.
11          53.       Pursuant to Cal. Civ. Code section 1694.2(e), because Defendant’s dating service
12   contracts fail to contain the disclosure required by Cal. Civ. Code section 1694.2(b), Plaintiff and
13   the members of the Class may cancel their contract at any time and are “entitled to receive a
14   refund or refund credit of that portion of the cash price as is allocable to the services not actually
15   received by the buyer.” Cal. Civ. Code § 1694.4(d). This refund must be provided within 10 days
16   of receipt of the notice of cancellation. Cal. Civ. Code § 1694.1(e).
17          54.       Plaintiff cancelled his service.
18          55.       In spite of Plaintiff’s cancellation, Defendant failed to return all moneys paid by

19   Plaintiff within 10 days of receipt of the notice of cancellation. Defendant fails to timely return

20   the money of other Class members pursuant to the requirements of the DSCA. Defendant has also

21   wrongfully retained a portion of the cash price as allocable to the services not actually received by

22   the Plaintiff and the Class.

23          56.       Plaintiff and the Class seek and are entitled to three times their damages, and may

24   recover attorneys’ fees in connection with this cause of action under Cal. Civ. Code section

25   1694.4(c).

26          Wherefore, Plaintiff prays for relief as set forth below.

27

28                                                       10
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 12 of 20



                                     SECOND CAUSE OF ACTION
 1                             By Plaintiff and the Class Against Defendant
                                Violations of the Unfair Competition Law
 2                               (Cal. Bus. & Prof. Code § 17200 et seq.)
 3          57.     Plaintiff incorporates each of the foregoing paragraphs as though fully set forth
 4   herein, and further alleges as follows.
 5          58.     California Business and Professions Code section 17200, et seq., often referred to
 6   as the “Unfair Competition Law” or “the UCL,” defines unfair competition to include any
 7   unlawful, unfair, or fraudulent business act or practice. The UCL provides that a court may order
 8   injunctive relief and restitution as remedies for any violations of the UCL.
 9          59.     Beginning on an exact date unknown to Plaintiff, but at all times relevant herein
10   and during the four years preceding the filing of the Complaint in this action, Defendant
11   committed and it continues to commit acts of unfair competition proscribed by the UCL,
12   including the practices alleged herein in connection with its provision of “matchmaking services.”
13          60.     The business acts and practices alleged herein constitute unfair business practices
14   in that said acts and practices offend public policy and are substantially injurious to the public.
15          61.     The business acts and practices alleged hereinabove violate the public policies
16   expressed in the DSCA, Cal. Civ. Code section 1694, et seq.
17          62.     The business acts and practices alleged herein above constitute unlawful business
18   practices in that Defendant has violated the DSCA, Cal. Civ. Code section 1694, et seq. and the
19   Consumers Legal Remedies Act, Cal. Civ. Code section 1750, et seq. as set forth below.
20          63.     The business acts and practices alleged herein constitute fraudulent business
21   practices in that said acts and practices are likely to deceive consumers as to their legal rights and
22   obligations, and by use of such deception, may preclude such individuals from exercising legal
23   rights to which they are entitled. In particular, Tawkify’s failure to include any terms for
24   revocation or cancellation of its contract misrepresents the rights of consumers as does its
25   unlawful refund policy.
26          64.     The unlawful, unfair and fraudulent business acts and practices of Tawkify
27   described herein present a continuing threat in that Tawkify is currently engaging in such acts and
28                                                     11
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                         Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 13 of 20




 1   practices, and will persist and continue to do so unless and until an injunction is issued by this

 2   Court.

 3            65.        Plaintiff and members of the Class have lost money or property, including: (a)

 4   amounts improperly paid to and/or retained by Tawkify and/or its agents; (b) costs associated

 5   with efforts to respond to or challenge Tawkify’s policies. Plaintiff has lost money as a result of

 6   Tawkify’s conduct and has been deprived of the $1,800 refund that Tawkify wrongfully retained.

 7            66.        As a direct and proximate result of the acts and practices described herein,

 8   Tawkify and its agents have received and collected money and/or have otherwise deprived
 9   Plaintiff and Class members of money or property. Tawkify should be ordered to provide full and
10   complete restitution of all amounts collected from Class members.
11            67.        Pursuant to Cal. Business and Professions Code section 17203, Plaintiff seeks an
12   order enjoining Tawkify from engaging in such acts and practices as hereinabove alleged, and
13   providing appropriate restitution to Plaintiff and members of the Class.
14            68.        Pursuant to Cal. Code of Civil Procedure section 1021.5, Plaintiff seeks recovery
15   of attorneys’ fees, costs and expenses incurred in the filing and prosecution of this action. Plaintiff
16   does not seek any relief greater than or different from the relief sought for the Class.
17            Wherefore, Plaintiff prays for relief as set forth below.
18                                        THIRD CLAIM FOR RELIEF
                                   By Plaintiff and the Class Against Defendant
19
                                   Violations of Consumers Legal Remedies Act
20                                         (Cal. Civ. Code § 1750, et seq.)

21            69.        Plaintiff incorporates each of the foregoing paragraphs as though fully set forth

22   herein, and further alleges as follows.

23            70.        At all relevant times:

24                  a.      The online dating service provided by Defendant is a service that Tawkify has

25                          marketed and that Plaintiff and Class members purchased for personal, family,

26                          or household purpose and, as such, are a “service” as defined by Cal. Civil

27                          Code section 1761(a);

28                                                        12
                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                             Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 14 of 20




 1                b.      Plaintiff and Class members are individuals who have contracted for online

 2                        dating services for personal, family or household purposes and, as such, are

 3                        “consumers” defined in Cal. Civil Code section 1761(d);

 4                c.      There were agreements between Tawkify, Inc. on the one hand and Plaintiff

 5                        and Class members on the other and, as such, their relationship constitutes a

 6                        “transaction” as that term is defined in Cal. Civ. Code section 1761(e); and

 7                d.      Tawkify is a corporation and, as such, is a “person” as that term is defined in

 8                        Cal. Civ. Code section 1761(c).
 9          71.        In offering online dating services, Tawkify has represented, and will continue to
10   represent, directly or by implication, that it complies with California law, including the DSCA.
11   Notwithstanding that representation, Tawkify’s dating services contracts fail to comply with the
12   requirements of the DSCA, and Tawkify fails to provide for a right of cancellation or revocation
13   under the DSCA. In addition, Tawkify’s refund policy provides that a “prorated payment for a
14   minimum of three match cycles is retained in all cases.” This is contrary to the DSCA which
15   provides that in the event of cancellation, “the buyer shall be entitled to receive a refund or refund
16   credit of that portion of the cash price as is allocable to the services not actually received by the
17   buyer.” Cal. Civ. Code section 1694.4(d).
18          72.        By virtue of this ongoing practice and course of conduct, Tawkify has violated and

19   will continue to violate section 1770(a)(14) of the CLRA by representing that a transaction

20   confers or involves rights, remedies, or obligations which it does not have or involve, or which

21   are prohibited by law. Specifically, Tawkify’s refund policy provides that a “prorated payment for

22   a minimum of three match cycles is retained in all cases” and Tawkify retains the right to

23   terminate services without refund. This is contrary to the DSCA which provides that in the event

24   of cancellation, “the buyer shall be entitled to receive a refund or refund credit of that portion of

25   the cash price as is allocable to the services not actually received by the buyer.” Cal. Civ. Code §

26   1694.4(d). In addition, in the event of cancellation Tawkify is required to issue refunds within 10

27

28                                                      13
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                          Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 15 of 20




 1   days, per Cal. Civ. Code section 1694.1(e). Tawkify’s refund policy provides that “Approved

 2   refunds may take 60 days to post.”

 3          73.      Defendant’s violations of the CLRA present a continuing threat to Plaintiff and the

 4   Class in that Defendant continues to engage in the above-referenced acts and practices, and unless

 5   enjoined from doing so by this Court, will continue to do so.

 6          74.      On August 17, 2020, August 25, 2020, and September 11, 2020, pursuant to Civil

 7   Code section 1782(a)(2), Plaintiff sent Defendant Tawkify written notice of the violations of Civil

 8   Code section 1770 alleged above and provided Defendant with an opportunity to correct or
 9   otherwise rectify the problems alleged herein. Defendant has not availed itself of this opportunity.
10   Accordingly, Plaintiff seeks an order awarding actual damages, equitable relief, as well as an
11   award of attorneys’ fees and costs pursuant to Civil Code section 1780, subdivisions (a) and (e).
12          75.      Pursuant to section 1780(d) of the CLRA, attached hereto as Exhibit B is the
13   affidavit showing that this action has been commenced in the proper forum.
14          76.      Plaintiff is entitled to an award of attorneys’ fees and costs pursuant to Cal. Civ.
15   Code section 1780(d).
16          WHEREFORE, Plaintiff prays for the relief set forth below.
17                                          PRAYER FOR RELIEF
18          WHEREFORE, having stated his Complaint, Plaintiff respectfully prays for judgment

19   against Defendants as follows:

20                A. For an Order certifying the Class;

21                B. For an Order declaring Defendant’s conduct unlawful;

22                C. For preliminary, permanent and mandatory injunctive relief prohibiting Defendant,

23      its officers, agents and all those acting in concert with it, from committing in the future those

24      violations of law herein alleged;

25                D. For treble damages in an amount to be determined at trial;

26                E. For pre- and post-judgment interest according to proof;

27                F. For costs of suit including reasonable attorneys’ fees, costs, and expenses under

28                                                     14
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                         Case No. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 16 of 20




 1     Cal. Civ. Code section 1694.4(c), Cal. Civ. Code section 1780(d), Cal. Code of Civ. Proc.

 2     section 1021.5, or any other applicable provision of law; and

 3            G. For all other relief this Court may deem just, equitable, and proper.

 4   Dated November 17, 2020                              Respectfully submitted,
 5
                                                          OLIVIER SCHREIBER & CHAO LLP
 6                                                        CONN LAW, PC

 7
                                                       By:
 8
                                                        Christian Schreiber
 9
                                                          Attorneys for Jeremy Stanfield and the
10                                                        Proposed Class

11

12

13                                  DEMAND FOR JURY TRIAL

14        Plaintiff hereby requests a jury trial on all claims so triable.

15   Dated: November 17, 2020                             Respectfully submitted,
16
                                                          OLIVIER SCHREIBER & CHAO LLP
17                                                        CONN LAW, PC

18
                                                          By:
19                                                        Christian Schreiber
20
                                                          Attorneys for Jeremy Stanfield and the
21                                                        Proposed Class

22

23

24

25

26

27

28                                                   15
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                      Case No. 3:20-cv-07000-WHA
Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 17 of 20




            EXHIBIT A
        Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 18 of 20




Client Agreement
Last Updated June 2020
Getting started: Our commitment to new clients begins with sign up and approval, as teams
begin collaborating on your matchmaking journey. An initial delay in the process is rare, but
sometimes occurs and in no way impacts total match count or intended cadence once we begin. All
work performed during this initial ramp-up period is included in your first match cycle and is therefore
non-refundable, but there are no additional onboarding fees.

Your matchmaker: We put careful thought into the selection of your matchmaker. In the event
we believe pairing you with a different matchmaker may be more beneficial to your dating goals, we
may do so during your experience and will notify you of the change. For whatever reason, if you
would like a different matchmaker, you may request a transition to a different matchmaker from our
Customer Success team. Our matchmakers connect with clients over video throughout the US
without geographic limitations.

The process: During each match cycle, your matchmaker searches profiles in our confidential
database to identify potentially suitable candidates, then personally screens them for additional
indicators before selecting a match. A candidate may include anyone in our database, client and/or
non-client, with the goal of best fit in mind. A date is planned to introduce you to each selected
match, and your matchmaker coordinates the details. Contact info, profile details/photos, and
identifying info are not shared, per our commitment to the confidentiality of all in our community.
Feedback afterward informs your next match cycle(s) and contact info can then be exchanged if both
parties agree.

Match candidate database: Potential match options within our pool of members and clients
are enhanced by a proactive search; however, matches are only ever made with profiled and pre-
screened candidates. Schedule coordination: We specialize in busy clients, and work to
accommodate individual schedules as best we can. Informing your matchmaker in advance of
schedule or availability conflicts helps avoid delays, cancelations, and potential disappointment.
Should you experience an unexpected conflict and need to cancel a scheduled date, 48-hour notice
prevents the forfeiture of that match from your total.

If you'll be unavailable for 3 or more weeks, you can pause future match cycles without altering your
match count by emailing our Customer Success team. You may "pause" up to 3 months at a time
during any 3-month period. Your package is marked complete after 3 months if we do not hear from
you to either resume your experience or extend your pause.

Participation notes: We don't often experience collaboration challenges with our clients, and
certainly don't anticipate we will in your case, but we do reserve the right to terminate any client
package without refund should problematic availability, match refusals or cancelations, or
inappropriate behavior toward our staff or members of our community become an issue.

Your client experience is governed by our Refund Policy. If you have any questions or concerns
relative to these guidelines, please click here or email us at customersuccess@tawkify.com

                               Confirmed at July 13, 2020 4:05 pm PST
     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 19 of 20




 1

 2

 3

 4

 5

 6

 7

 8



                      EXHIBIT B
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    EXHIBIT B AFFIDAVIT OF JEREMY STANFIELD RE VENUE
DocuSign Envelope ID: 24C3F7DE-FB95-4F8B-A784-62162682FD37
                     Case 3:20-cv-07000-WHA Document 26 Filed 11/17/20 Page 20 of 20




                                      AFFIDAVIT OF VENUE BY PLAINTIFF JEREMY STANFIELD
                1

                2    I, Jeremy Stanfield, declare:
                3                     1.       I am a Plaintiff in the above-entitled action. The complaint filed contains
                4                              claims for violations of the Consumer Legal Remedies Act against
                5                              Tawkify, Inc. (“Tawkify”), a Delaware corporation doing business
                6                              nationwide, and headquartered in San Francisco, California.
                7                     2.       These claims arise of out of my agreement to purchase online dating
                8                              services from Tawkify, and my subsequent attempt to cancel my contract. I
                9                              purchased this service for personal use.
               10                     3.       I purchased this service after seeing an advertisement on Facebook, and
               11                              communicating with a Tawkify salesperson. I understand Tawkify is
               12                              headquartered in San Francisco, which is where I understand its customer
               13                              service emails and sales emails are generated.
               14                     4.       I am a resident of Chino, California. At the time I saw the Facebook ad and
               15                              communicated with Tawkify, I was living in Chino, which is in San
               16                              Bernardino County. By using the Tawkify website and purchasing its
               17                              online dating service, I had to agree to Tawkify’s Terms of Use, which
               18                              makes me subject to California law and which requires me to bring an
               19                              action in San Francisco County.
               20    I declare under penalty of perjury under the laws of the State of California and the United States
               21    that the foregoing Declaration is true and correct and was executed by me on the date below.
               22

               23                          August 14, 2020
                             Date: ________________
               24                                                     Jeremy Stanfield
               25

               26

               27

               28

                                              EXHIBIT B AFFIDAVIT OF JEREMY STANFIELD RE VENUE
